NOTE: This order is nonprecedential.

  Wniteb ~tate~ (!Court of §ppeaI~
      for tbe jfeberaI (!Cirroit

              IN RE FRED T. PARKER


                        2011-1421
                 (Serial No. 09/815,567)


    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.


                     ON MOTION


                      ORDER

   The Director of the United States Patent and Trade-
mark Office moves for a 43-day extension of time, until
February 29, 2012, to file its response brief.

   Upon consideration thereof,

   IT Is ORDERED THAT:

    The motion is granted. No further extensions should
be anticipated.
INREPARKER                                               2
                            FOR THE COURT


  JAN 1? 2012                lsi Jan Horbaly
      Date                  Jan Horbaly
                            Clerk
cc: Janet Pioli, Esq.                    FILED
                                 u.s. COURT OF APPEALS FOR
    Raymond T. Chen, Esq.          THE FEDERAL CIRCUIT

s21                                  JAN 1 72012
                                       JAN HORBAl.Y
                                          CLERK